Citation Nr: 1028340	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2007 rating 
decision of the VA Regional Office in Buffalo, New York that 
denied service connection for tinnitus.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge sitting at Buffalo, New York.  The 
transcript is of record. 

During the personal hearing, the issue of an earlier effective 
date for service connection for hearing loss was raised.  This 
matter is not properly before the Board for appellate review and 
it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Excessive noise exposure is consistent with the Veteran's 
service.

2.  The Veteran does not have tinnitus attributable to inservice 
noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has tinnitus as the result of 
excessive and sustained noise exposure during active duty for 
which service connection should be granted.  On personal hearing 
in May 2010, he testified that he developed tinnitus right after 
artillery training in 1974.  He related that he worked with a 
howitzer in all positions and did not have any ear protection.  
The Veteran stated that his ears would ring for two weeks after 
the experience.  He said that he has had continuous ringing of 
the ears since service.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent a letter in March 2007 prior to the 
initial unfavorable decision on the claim under consideration.  
The letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were granted 
was also sent to the appellant in March 2007.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The private clinical records the Veteran has submitted 
in the support of the claim have been reviewed.  He was afforded 
a VA examination, to include a clinical opinion in May 2009.  The 
Veteran's statements in the record have been carefully 
considered.  He presented testimony on personal hearing in May 
2010.  During the hearing before the Board, it was indicated that 
additional medical evidence might be forthcoming.  The Veteran 
was advised that the claims folder would be left open for 30 days 
for further submissions.  Such actions comply with 38 C.F.R. 
§ 3.103 (2009) and the VCAA.  However, no additional evidence has 
been forthcoming and the 30-day period has elapsed.

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim of entitlement to service connection for tinnitus is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

Factual Background

The Veteran's DD-214 reflects that he served in the Marines with 
a military occupational specialty (MOS) of field artillery 
batteryman and received citations that included the Rifle Expert 
Badge.  His DD-214 and personnel records do not reflect any 
foreign or combat service. 

The appellant's service treatment records do not indicate any 
complaints referable to ringing of the ears.  The ears were 
evaluated as normal in June 1977 at separation from service.  

(Lt. Col.) D. Hallasey, M.D., wrote in May 2003 that the Veteran 
had deteriorating to moderately severe sensorineural hearing loss 
which he related to service.  There was no reference to tinnitus. 

A statement dated in May 2003 was received from the Veteran's 
wife attesting to a hearing problem which she stated they 
believed stemmed from his years in the Marine Corps.  Tinnitus 
was not noted.

In a clinical report dated in April 2003, T. M. Mancuso, Au.D., 
wrote that Veteran was last seen at the office in March 1999 at 
which time he showed a moderately severe bilateral hearing loss 
for which a hearing aid was prescribed.  It was reported that 
otologic history disclosed noise trauma through employment as a 
truck driver and recreationally as a hunter.  It was noted that 
the Veteran reported occasional tinnitus.  On audiogram 
evaluation in April 2003 from Ken-Ton Hearing, P.A, a history of 
noise trauma through employment as a truck driver was recorded.  
Following evaluation, an assessment of moderate-severe 
sensorineural hearing loss, bilaterally, was shown.  A hearing 
aid evaluation was discussed.  The appellant was informed of 
hearing conservation measures related to hearing protection 
during exposure to noise versus utilizing his hearing aid, i.e., 
during hunting.  

The Veteran was afforded a VA examination in March 2004.  He 
reported that he served in the Marines in artillery and had 
cumulative exposure to artillery and munitions fire including 
rifle fire and howitzers.  He also provided a history of noise 
exposure from civilian employment as a truck driver for the past 
30 years.  The examiner stated that no tinnitus was reported.  
Following evaluation, the examiner wrote that no etiology for 
tinnitus was reported as no tinnitus was reported.  

Dr. Mancuso submitted a letter dated in July 2006 reiterating 
that the Veteran had bilateral sensorineural hearing loss 
requiring amplification.  Tinnitus was not mentioned.  An 
audiogram report obtained on the same date from Ken-Ton Hearing, 
P.A., noted that the appellant's chief complaint was decreased 
hearing.  It was recorded that he had no tinnitus, dizziness or 
infection.  P. K. Parikh, MD, wrote a letter dated in December 
2006 that the appellant had longstanding hearing loss which the 
Veteran believed was connected to his military service where he 
was exposed to gunfire and explosions.  The doctor related that 
he also had tinnitus and that it was unlikely to get better.  

A claim for service connection for tinnitus was received in 
January 2007.  In an accompanying statement, the Veteran referred 
only to hearing loss due to loud noise exposure. 

A clinical report dated in February 2007 from Dr. Parikh showed 
the findings from physical examination and a pertinent diagnosis 
of sensorineural hearing loss, unspecified.

The Veteran was afforded a VA examination in May 2009.  The 
examiner noted that the claims folder was reviewed.  Pertinent 
history dating back to service was reported.  The Veteran was 
reported to have stated that he experienced almost constant 
bilateral tinnitus that had started a couple of years before.  It 
was noted that the appellant's history was positive for 
occupational noise exposure from employment as a long-haul 
tractor trailer truck driver for 30 years, as a machinist for two 
years with hearing protection, and as a truck mechanic for a 
couple of years after the military.  It was reported that he had 
positive recreational noise exposure from hunting on and off for 
20 years.  The examiner related that the Veteran reported use of 
hearing protection but that there was a notation in his file that 
he was wearing a hearing aid while hunting.  The examiner also 
listed other recreational activities as occasional target 
shooting with reported use of ear protection, riding a motorcycle 
off and on, riding three and four wheel all terrain vehicles, and 
woodworking in construction on his home.

Following physical and audiogram evaluations, the examiner opined 
that it was not at least as likely as not that the currently 
reported tinnitus was related to military noise exposure.  The 
rationale provided for this opinion was that there were no 
documented complaints of tinnitus in service, documentation of 
inconsistent reporting of tinnitus in the clinical record, a 
current statement that tinnitus began two years before which was 
somewhat in agreement with written documentation supplied, and 
the fact that the first documented notation of tinnitus was in 
April 2003 which was 26 years after he was discharged from 
service.

Legal Analysis

The Veteran does not assert that he was in combat, nor is the 
service administrative documents reflective of such.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran has appealed the denial of service connection for 
tinnitus.  He maintains that he developed ringing of the ears as 
the result of excessive noise exposure from heavy-duty guns and 
artillery in service.  Documentation of record indicates that 
served in an excessive noise producing military occupational 
specialty of field artillery batteryman.  As such, the Board 
finds that the statements concerning in-service noise exposure 
and ringing of the ears are credible when viewed in conjunction 
with the available evidence and consistent with the circumstances 
of his service. See 38 U.S.C.A. § 1154(a).  However, this does 
not by itself enable a grant of service connection.  Rather, the 
evidence must demonstrate that current tinnitus disability is 
related to such service.  After reviewing the evidence pertaining 
to the claim in its entirety, the Board concludes that service 
connection for tinnitus is not warranted.

The service treatment records reflect no complaint of or 
treatment for ringing in the ears.  Post service, there is no 
reference or indication of tinnitus until the Veteran sought 
treatment for hearing loss in April 2003 and occasional tinnitus 
was noted.  Hearing loss dating back to 1999 was noted.  On that 
occasion, he reported occasional tinnitus with a history of noise 
exposure from truck driving and hunting.  It was recorded on the 
audiogram evaluation report that there had been noise trauma 
through employment as a truck driver.  It is significant to note 
that no military noise exposure history was recorded at that 
time.  

The Board points out, however, that the 2003 notation of tinnitus 
is more than 25 years after discharge from active duty.  Nothing 
in that record or the private clinical records dating from 1999 
suggests tinnitus deriving from service.  There is no reliable 
post service showing of any continuity of reported in-service 
tinnitus, to include the testimony.  Review of the record 
discloses that the Veteran filed a claim for service connection 
for hearing loss in 1995, and attempted to reopen the claim in 
2003 and did not refer to ringing in the ears.  The record 
reflects that on ensuing clinical reports, including VA 
examination in 2004, there was no mention of ringing of the ears 
or tinnitus.  He specifically denied tinnitus among other ear 
symptoms in July 2006.  The record shows that just prior to the 
filing of his claim in January 2007, it was noted in a clinical 
report from Dr. Parikh that the appellant had tinnitus.  The 
Board observes that when examined for VA compensation purposes in 
2009, the appellant related that he had had tinnitus for the past 
two years.  One year later, in May 2010, he testified that he had 
had tinnitus continuously since service.  Therefore, upon 
consideration of all of the above, the Board finds that the 
silent service treatment records, the normal separation 
examination, the inconsistencies regarding the onset and presence 
of tinnitus, and the more than 25-year lapse between service and 
a report of tinnitus militate against a finding that the 
Veteran's assertions of continuity of symptomatology are 
credible.  The Board accepts that he may have had some ringing in 
his ears during service.  However, the assertion of continuity is 
not credible.  Rather, the more probative evidence establishes 
that there was a remote post-service onset of tinnitus.

The Board again notes that the appellant was provided an 
opportunity to supplement the record and did not.

The Board has carefully considered the appellant's lay statements 
and history to the effect that current tinnitus derives from 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he notices tinnitus as such comes to him 
through one of his senses. See Layno v. Brown, 6 Vet. App 465, 
470 (1994).

The Board points out that the Veteran is competent to report 
prior symptoms and state that he has had ringing of the ears 
since service.  If submitted, lay evidence must be considered 
when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) 
(2009) clearly states that the factual basis for proving the 
existence of a chronic disease may be established by medical 
evidence, competent lay evidence or both.  Thus, nothing in the 
regulatory or statutory provisions noted above requires both 
medical and competent lay evidence; rather, they make clear that 
competent lay evidence can be sufficient in and of itself. See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Here, however, the Board is presented with substantial 
inconsistencies in the lay evidence.  While the appellant has 
stated at his hearing that he has had tinnitus since service, the 
evidence reflects that he reported in April 2003 that he only had 
occasional symptoms.  His testimony in 2010 also stands in stark 
contrast to his denial of tinnitus on audiogram evaluation in 
2006, as well as on VA examinations in 2004 when no tinnitus was 
reported and in 2009 when he stated to the examiner that he had 
only had tinnitus for around two years.  

The Board finds that the history reported on VA examination in 
2009 is found to be more probative because it is consistent with 
the complete absence of any evidence of tinnitus for many years 
after service, clear lay evidence of intervening excessive noise 
exposure after service, and because it is a statement against 
interest.  In view of these substantial discrepancies, the Board 
finds the Veteran's recent testimony that he has had tinnitus 
since service to be less probative than the 2009 statement 
against interest.  It is also found that the Veteran's 
inconsistent statements as to noise exposure after service and 
the onset of the claimed tinnitus do not provide a credible basis 
for a lay nexus to service in this instance.  In this regard, the 
Board concludes that the Veteran has not been a reliable 
historian and that his later account and history in this regard 
are self serving and not credible.  In sum, an assertion of 
chronicity and continuity is not credible in light of the 
inconsistent history and the prior statements against interest.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the claimed 
tinnitus. See 38 C.F.R. § 3.303.

Additionally, on VA audiology examination in May 2009, the 
examiner stated that the Veteran did not complain of tinnitus in 
service, noted the inconsistencies in the clinical record 
relative to tinnitus as delineated previously, and pointed to the 
more than 25 years between service and a reference of tinnitus in 
opining that tinnitus was not related to service.  The Board 
points out that the appellant has presented no other evidence in 
support of his claim except for lay statements which are not 
deemed to be credible.  Under the circumstances, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for tinnitus. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, 
service connection is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


